343 So. 2d 57 (1977)
Beverly Jean FREIBERGER, Appellant,
v.
STATE of Florida, Appellee.
No. 76-391.
District Court of Appeal of Florida, Fourth District.
February 25, 1977.
*58 James K. Freeland, Orlando, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, Robert L. Bogen and Richard P. Zaretsky, Asst. Attys. Gen., West Palm Beach, for appellee.
DAUKSCH, Judge.
This is an appeal of an Order revoking the probation of the Appellant on account of her alleged violation of certain conditions of her probation. It was alleged that she violated her probation by writing worthless checks. It was proved she wrote post-dated checks which are promissory notes under the law. See Section 832.05(2)(a), Florida Statutes (1975).
It was further alleged that she failed to make two payments on a Public Defender's lien and she failed to make two payments in restitution of her victims. Her unrefuted testimony was her failure was caused by her indigence. It was further shown that she had made some ten monthly payments on both accounts up until the time of her losing her job and being unable to make the payments for that reason. We find this to be a valid defense of these technical violations in her case and remand this matter to the trial court with directions to restore her to probation.
REVERSE AND REMAND WITH DIRECTION.
LETTS, J., and SCHWARTZ, ALAN R., Associate Judge, concur.